DECISION AND JUDGMENT ENTRY
This matter is before the Court on consideration of appellant's June 15, 1999 "Motion to: Appeal of Judgment by Trial Court." Appellant seeks to appeal the April 8, 1999 "Order" that overrules appellant's motion to suspend the payment of fines, court costs, and/or restitution. A timely notice of appeal was filed on May 10, 1999.
The Court finds sua sponte that this appeal is taken from an order which is not final or appealable. The relevant definition of final order is contained in R.C. 2505.02(B)(2) which provides that a final appealable order is "[a]n order that affects a substantial right * * * upon summary application in an action after judgment." As used in R.C. 2505.02, a "`substantial right' means a right that the United States Constitution, the Ohio Constitution, a statute, the common law, or a rule of procedure entitles a person to enforce or protect." R.C. 2505.02(A)(1). An order denying a motion to suspend court costs, fines, and/or restitution does not affect a substantial right because there is no legally enforceable right to have these monetary assessments suspended. R.C. 2949.09 et seq. The denial of a post-judgment motion that does not affect a substantial right is not a final appealable order. State v. Boyd (1994), 95 Ohio App.3d 679. A court of appeals only has jurisdiction to consider the merits of an appeal taken from a final and appealable order pursuant to R.C. 2505.02. Appellant's motion is denied.
Appeal DISMISSED. Costs to Appellant
Evans, J.: Concurs and Harsha, J.: Dissents
For the Court
                                        _________________________ Roger L. Kline Presiding Judge